Citation Nr: 1624625	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent prior to October 14, 2015, and from May 1, 2016.  

2. Entitlement to an increased rating in excess of 10 percent for a cervical spine disability. 

3. Entitlement to an increased rating in excess of 10 percent for a left knee disability.

4. Entitlement to an increased rating in excess of 10 percent for a right knee disability.

5. Entitlement to an increased rating in excess of 10 percent for a left shoulder disability.

6. Entitlement to an increased rating in excess of 10 percent for a right shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to May 1998, and from November 1998 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2015, during the pendency of this appeal, the Veteran underwent a lumbar laminectomy and decompression surgery. In a March 2016 rating decision, the RO granted a temporary total evaluation because of surgical treatment for a service-connected lumbar spine disability requiring convalescence, assigning a temporary 100 percent rating effective October 14, 2015, the date of surgery, through April 30, 2016; and assigning a 10 percent rating from May 1, 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The issue of entitlement to a clothing allowance due to left and right knee disabilities has been raised by the record in a January 2011 written statement. Likewise, the issues of service connection for posttraumatic stress disorder (PTSD), sinusitis/rhinitis, obstructive sleep apnea, scars, pes planus, pseudofolliculitis barbae, and a bilateral wrist disability; and an increased rating in excess of 10 percent for tinea versicolor have been raised by the record in a May 2016 statement. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

After the issuance of the most recent Supplemental Statement of the Case, the Veteran submitted additional evidence. In a March 2016 brief, the Veteran's representative specifically indicated that the Veteran did not waive AOJ review of the newly submitted evidence. A remand is necessary for AOJ review of that evidence.

In a February2014 Remand, the Board requested that the AOJ schedule the Veteran for VA medical examinations to determine the current seventies of his lumbar spine, cervical spine, bilateral knee, and bilateral shoulder disabilities. In a July 2014 VA Report of General Information, a VA employee noted that the Veteran's spouse had called and said that the Veteran would be in Afghanistan until December 2014. She requested that any examinations related to the Veteran's claims be rescheduled until after he returned. Despite the Veteran's spouse's request, in an August 2014 VA memorandum, the AOJ stated that the Veteran had returned from Afghanistan in June and was ready to be examined. In an August 2014 e-mail correspondence, a VA employee stated that the Veteran had not appeared for examinations scheduled for August 20, 2014. In a December 2014 VA Report of General Information, a VA employee noted that the Veteran had called and said that he had missed the scheduled examinations because he was in Afghanistan. The Veteran requested that the AOJ reschedule the examinations. The AOJ subsequently did not reschedule the examinations. Although the AOJ stated in the August 2014 VA memorandum that the Veteran had returned from Afghanistan in June 2014 and should have been able to be examined, the record contains no notation corroborating that conclusion. The Veteran and his spouse have presented credible statements indicating that the Veteran was not in the country at the time of the examinations scheduled in compliance with the Board's February 2014 Remand requests. As the Veteran has shown good cause for his failure to appear for the August 2014 examinations, an additional remand is necessary to schedule additional examinations to determine the current severity of the Veteran's respective disabilities.  

Accordingly, the case is REMANDED for the following action:


1. The AMC/RO should schedule the Veteran for a VA examination(s) to determine the current severities of his lumbar spine, cervical spine, bilateral knee, and bilateral shoulder disabilities. The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is also reminded to consider the Veteran's lay statements regarding the nature and severity of his disabilities. 

The examiner should be furnished with access to the electronic claims file and indicate review of the file in the examination report.

All findings should be described in detail and all necessary diagnostic testing performed. 

The electronic claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



